DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10, 14-15, 19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erol (8,907,195).
Erol discloses a system and method comprising using at least one hardware processor to: generate a graphical user interface comprising a staff canvas (501), a keyboard canvas (580), a scale input (column 17, lines 46-57), at least one parameter input (column 17, lines 46-57), and a play input (595), wherein the staff canvas comprises a visual representation of a music staff (figure 5), wherein the keyboard canvas comprises a visual representation of at least a portion of a music keyboard (figure 5), wherein the scale input is configured to receive a selection of one of a plurality of music scales from a user, and wherein the at least one parameter input is configured to receive a selection of one of a plurality of options for a musical parameter from the user (column 17, lines 46-57; and column 19, line 56 – column 20, line 8); in 
Erol discloses the method, wherein highlighting the visual representation of the note comprises changing a color of the visual representation of the note, and wherein highlighting the key comprises changing a color of the key (column 7, line 33 – column 8, line 19).
	Erol discloses the method, wherein the graphical user interface further comprises a metronome input for toggling a metronome option on and off, and wherein starting playback of the selected music scale further comprises, when the metronome option is toggled on, playing a metronome soundtrack in parallel with the soundtrack of the selected music scale (column 16, lines 60-64).

Erol discloses the method, wherein the at least one parameter input comprises a plurality of parameter inputs, wherein each of the plurality of parameter inputs is configured to receive a selection of one of a plurality of options for one of a plurality of musical parameters from the user, and wherein playback of the selected music scale is performed according to the selected options for all of the plurality of musical parameters (column 19, line 44 – column 20, line 34; and column 22, line 51 – column 23, line 21).
Erol discloses the method, wherein the graphical user interface further comprises a record input, and wherein the method further comprises, in response to selection of the record input, recording a user’s performance of the selected music scale via a microphone (column 35, line 61 – column 36, line 8).
Erol discloses the method, wherein the graphical user interface further comprises a fingering canvas that comprises, for each of the plurality of notes visually represented on the staff canvas, an associated fingering representation that identifies a fingering to be used to play the note (column 7, lines 33-52).
Erol discloses the method, wherein the graphical user interface further comprises a fingering-setting input for selecting an instrument and a fingering variant for the selected instrument, and wherein the method further comprises, in response to the selection of an instrument and fingering variant, updating the fingering canvas to comprise, for each of the plurality of notes visually represented on the staff canvas, a 
Erol discloses the method, wherein the soundtrack of the selected music scale comprises audio of the plurality of notes in the selected music scale played by the selected instrument (abstract; and column 7, line 53 – column 9, line 13).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erol in view of Katou (2007/0089590).
Erol is discussed above.  Erols discloses the method, wherein the plurality of music scales comprise a major scale, a natural minor scale, and a harmonic minor scale. (column 7, line 53 – column 8, line 19).

However, Katou discloses a method, wherein the graphical user interface further comprises an input associated with each fingering representation, and wherein the method further comprises, in response to selection of an input associated with a fingering representation, updating the fingering representation to represent a different available fingering option (paragraphs 88-93).
Katou discloses the method, further comprising, in response to the user changing one or more fingering representations on the fingering canvas, updating the graphical user interface to comprise a save input that is configured to save current fingering representations displayed on the fingering canvas as a new customized fingering variant that is selectable via the fingering-setting input (figures 20-23).
Katou discloses the method, further comprising, in response to the user changing a fingering representation, associated with one note in the selected music scale, on the fingering canvas, constraining available fingering options associated with notes in the selected music scale that follow the one note associated with the changed fingering representation (figures 19-20).
Official Notice is taken with respect to the musical scales of: a melodic minor scale, a Dorian mode scale, a Phrygian mode scale, a Lydian mode scale, a Mixolydian mode scale, and a Locrian mode scale, being well known in the art.
.


Allowable Subject Matter
Claims 3-4, 8-9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






MTF11/5/2021

/MARLON T FLETCHER/Primary Examiner, Art Unit 2837